EXHIBIT AT SCHAWK,INC.: Timothy Allen Vice President,Finance Operations and Investor Relations 847-827-9494 timothy.allen@schawk.com AT DRESNER CORPORATE SERVICES: Investors:Philip Kranz 312-780-7240 pkranz@dresnerco.com SCHAWK, INC. COMPLETES REFINANCING OF ITS REVOLVING CREDIT FACILITY Increases facility by $10 million to $90 million Des Plaines, IL, January 12, 2010 — Schawk, Inc. (NYSE: SGK), a leading provider of brand point management services, enabling companies of all sizes to connect their brands with consumers to create deeper brand affinity, announced today the successful refinancing of its $80 million revolving credit facility. The new $90 million senior secured revolving credit facility, which matures in July 2012, lowers the Company’s current interest rate (at closing) by approximately 175 basis points for revolver-based borrowings. The facility bears interest at a rate of Libor plus a margin that varies with the Company’s leverage ratio.At closing, that margin is 300 basis points.The facility also provides the Company with greater flexibility in areas such as acquisitions and the payment of cash dividends. Additionally, the facility allows for $10 million of non-committed accordion financing to fund acquisitions as detailed under the terms of the credit agreement.The Company’s previous revolving credit facility of $80 million was originally due to expire on January 28, 2010. The outstanding amount borrowed under the former $80 million revolving credit facility at December 31, 2009 was approximately $20 million.The unutilized portion of the new $90 million facility will be used for general corporate purposes, such as working capital and capital expenditures.Additionally, together with anticipated cash generated from operations, the unutilized portion of the facility will provide financing flexibility and support in the funding of principal payments due in 2010 and succeeding years on the Company’s other long-term debt obligations. Total Company debt outstanding, inclusive of the revolving credit facility, at December 31, 2009, is approximately $77.6 million, which reflects a net debt reduction of approximately $58.2 million since December 31, 2008. David A.
